PER CURIAM.
The appellee-wife was a guest in appellant’s hotel. While traversing the lobby of the hotel, she allegedly tripped, fell and sustained injuries. The injuries, she alleged, were occasioned by appellant’s negligent installation and maintenance of a rug or carpeting covering the floor in the lobby. The appellant denied the material allegations of negligence and affirmatively charged the appellee-wife with contributory negligence as the proximate cause of her injury. Upon the issues made by the pleadings, the cause was tried to a jury resulting in a verdict favorable to the appellee-wife. Judgment was entered on the verdict and this appeal has been taken from the judgment.
The appellant urges five points upon which it relies for a reversal of the judgment. We have carefully considered each of these points and conclude that they do not constitute error of such substantial character as would warrant a reversal. A consideration of the entire record of the trial proceedings below does not convince us that the errors, if any, were so prejudicial as to have resulted in a miscarriage of justice. See § 54.23, Fla.Stat., F.S.A.
No harmful error having been made to appear, the judgment appealed from should be and it is hereby affirmed.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.